BY THE COURT.
Absence for more than forty-eight hours from the vessel, without leave of the master or officer commanding on board, is a forfeiture of all the wages due to that time; provided the officer having charge of the log book, shall make an entry therein of the name of such seaman, on the day on which he shall so absent himself. The reason of this is obvious; if no such entry be made, it repels any presumption that such *531•consent took place, or that the forfeiture was intended to be waived. If no such entry be made, it is to he presumed that the absence was not injurious, and was not objected to. As it does not appear in this case any such entry was made, the appellee is entitled to his wages, and therefore, let the sentence be affirmed, with costs.